

116 HR 270 IH: Government Shutdown Impact Report Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 270IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. O'Halleran (for himself, Mr. Gonzalez of Texas, Ms. Spanberger, Mr. Johnson of Georgia, Mr. Cooper, Mrs. Murphy, Mr. Beyer, Mr. Carbajal, Mrs. Dingell, Mr. Cuellar, Mr. Veasey, Mr. Casten of Illinois, Mr. Delgado, Mr. Sean Patrick Maloney of New York, Mr. Lipinski, and Mr. Allred) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Congressional Budget Office to submit daily reports during the period in which a
			 Government shutdown is in effect on the effects of the shutdown on the
			 economy and the costs of the shutdown to taxpayers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Government Shutdown Impact Report Act of 2019. 2.Reports by Congressional Budget Office on economic costs and costs to taxpayers of government shutdownNot later than 24 hours after each day on which a Government shutdown is in effect, the Director of the Congressional Budget Office shall submit a report to Congress containing information on each of the following, based on the most recent information available to the Director:
 (1)An estimate of the economic output lost on that day as the result of the Government shutdown. (2)An estimate of any decrease in gross domestic product for the quarter that will occur as the result of the Government shutdown.
 (3)The value of any assistance, including loans, grants, and contracts, that the Small Business Administration was unable to provide as the result of the Government shutdown.
 (4)The amount of any revenue for the National Park Service that was lost on that day as the result of the closure of National Park Service lands and historic sites.
 (5)An estimate of revenue lost on that day because of the effects of the Government shutdown on tourism and travel to and within the United States, including travel by foreign tourists.
 3.Determination of Government shutdownFor purposes of this Act, a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution.
		